Citation Nr: 1039499	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-39 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for rhinitis and/or 
sinusitis.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968 and 
from August 1971 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in July 2006, a statement of the 
case was issued in November 2006, and a substantive appeal was 
received in December 2006.

Although the Veteran initially requested a Board hearing,  he 
subsequently withdrew his request in February 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990). 

With regard to the Veteran's claim of entitlement to service 
connection for hepatitis C, and for rhinitis and/or sinusitis, 
the Veteran's service treatment records document that he was seen 
on numerous occasions for various medical complaints.  In 
particular, service treatment records document multiple 
complaints of and treatment for coughing, sinus congestion, 
sneezing, running nose, fatigue, nausea, and abdominal pain.  
Service treatment records show that the Veteran was assessed with 
allergic sinusitis, acute maxillary sinusitis, allergic rhinitis, 
coryza, bronchitis, pharyngitis, gastroenteritis, and viral 
syndrome.  In connection with the Veteran's discharge from active 
duty, he noted on his May 1989 Report of Medical History that he 
had experienced swollen or painful joints; ear, nose, or throat 
trouble; sinusitis; hay fever; and chronic cough.

VA treatment records document that the Veteran has a current 
diagnosis of hepatitis C.  Treatment records also document that 
the Veteran takes medication for reducing nasal congestion and 
relieving allergy symptoms.

The Veteran's representative submitted an informational document 
from MayoClinic.com regarding hepatitis C.  The document states 
that when signs and symptoms of hepatitis C do occur, they are 
generally mild and flu-like and may include: fatigue, fever, 
nausea or poor appetite, muscle and joint pains, and tenderness 
in the area of the liver.

The Board notes that the Veteran has not been afforded VA 
examinations to assess the nature and etiology of his claimed 
hepatitis C and rhinitis and/or sinusitis.  In this regard, VA 
has a duty to assist claimants in the development of facts 
pertinent to their claims and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  38 U.S.C.A. § 5103A.

The Veteran and his representative have submitted statements that 
the Veteran has experienced symptoms related to his claimed 
hepatitis C and rhinitis and/or sinusitis during and since his 
active duty service.  At least one medical report includes 
history furnished by the Veteran regarding a blood transfusion 
during service, and the Board notes that service connection has 
already been established for shell fragment wounds.  The Board 
finds that the Veteran is competent report experiencing symptoms 
related to his claimed hepatitis C and rhinitis and/or sinusitis 
(such as coughing, sinus congestion, sneezing, running nose, 
fatigue, nausea, and abdominal pain).  See Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007) (providing that lay testimony is 
competent to establish the presence of observable symptomatology, 
such as varicose veins, and may provide sufficient support for a 
claim of service connection).

The Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  
Therefore, the Board finds that VA examinations and medical 
opinions, which are clearly based on full consideration of the 
Veteran's documented medical history and assertions and which is 
supported by a clearly stated rationale, is needed to resolve the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the 
Board has a duty to remand a case if further evidence or 
clarification of the evidence is essential for a proper appellate 
decision); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Furthermore, the Board notes that the Veteran's 
representative specifically requested in its September 2010 
Written Brief Presentation that the case be remanded in order to 
obtain VA medical examinations.

In addition, the Board notes that the most recent VA outpatient 
treatment records are from May 2005.  In light of the need to 
return the case for additional development and in order to afford 
the Veteran every consideration with his appeal, the Board 
believes it appropriate to obtain any missing VA treatment 
records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Lastly, the Board notes that additional evidence was received 
since the November 2006 statement of the case.  This evidence 
will undergo preliminary review by the AMC/RO during the course 
of the remand actions directed below. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed rhinitis 
and/or sinusitis.  It is imperative that the 
claims folder be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed rhinitis and/or 
sinusitis is causally related to his 
active duty service or any incident 
therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

3.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed hepatitis 
C.  It is imperative that the claims folder 
be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed hepatitis C is 
causally related to his active duty 
service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

4.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination reports obtained and ensure that 
adequate opinions with rationale have been 
offered.

5.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issues on appeal should be 
readjudicated.  If either benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

